Citation Nr: 0935973	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-16 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, evaluated as 30 percent disabling before October 20, 
2008; and evaluated as 50 percent disabling from October 20, 
2008. 

2.  Entitlement to an increased rating for left ankle valgus 
deformity, evaluated as 10 percent disabling before October 
20, 2008; and evaluated as 20 percent disabling from October 
20, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1952 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
February 2007.  A statement of the case was issued in March 
2007, and a substantive appeal was received in April 2007.  

In a September 2006 rating decision, the RO granted an 
increased rating of 30 percent for bilateral pes planus from 
February 6, 2006; and granted service connection for left 
ankle valgus deformity with a disability rating of 10 percent 
from February 6, 2006.  By rating decision in December 2006, 
the RO continued the disability ratings assigned, and the 
Veteran appealed.  By rating decision in April 2009, a 
Decision Review Officer (DRO) granted a 50 percent rating, 
effective October 20, 2008 for bilateral pes planus; and 
granted a 20 percent rating, effective October 20, 2008 for 
left ankle valgus deformity.  Although increased ratings have 
been granted effective October 20, 2008, the issues remain in 
appellate status, as the maximum schedular rating has not 
been assigned for the period prior to October 20, 2008.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  

The Board acknowledges the August 2009 letter from the 
Veteran's representative who asserted that if the Board is 
unable to grant a higher disability rating prior to October 
20, 2008, the Board should issue a remand pursuant to 
Manlincon v. West, 12, Vet. App. 238 (1999).  Attached to the 
representative's letter was a copy of a notice of 
disagreement that was date stamped as received in August 
2009.  The notice of disagreement specifically referenced the 
April 2009 DRO decision that granted a 50 percent rating for 
bilateral pes planus, effective October 20, 2008.  The Board 
notes that the Veteran's increased rating claim encompasses 
the claim of whether the Veteran is entitled to a higher 
rating from the date of receipt of his claim (February 6, 
2006) onward.  Thus, there is no need to remand the case 
pursuant to Manlincon.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Before October 20, 2008, the Veteran's service-connected 
bilateral pes planus is manifested by severe pes planus of 
the left foot; the right foot does not reflect pronounced 
acquired flatfoot; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement or 
severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances.  

2.  From October 20, 2008, the Veteran's service-connected 
bilateral pes planus is pronounced.

3.  Before October 20, 2008, the Veteran's service-connected 
left ankle valgus deformity is manifested by moderate limited 
motion.  

4.  From October 20, 2008, the Veteran's service-connected 
left ankle valgus deformity is manifested by marked limited 
motion.  


CONCLUSIONS OF LAW

1.  Before October 20, 2008, the criteria for entitlement to 
a disability evaluation in excess of 30 percent for the 
Veteran's service-connected bilateral pes planus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5276 (2008).

2.  From October 20, 2008, the criteria for entitlement to a 
disability evaluation in excess of 50 percent for the 
Veteran's service-connected bilateral pes planus have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 
(2008).

3.  Before October 20, 2008, the criteria for entitlement to 
a disability evaluation in excess of 10 percent for the 
Veteran's service-connected service left ankle valgus 
deformity have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5271 (2008).

4.  From October 20, 2008, the criteria for entitlement to a 
disability evaluation in excess of 20 percent for the 
Veteran's service-connected left ankle valgus deformity have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding his increased rating claim by letters dated in 
March 2006, April 2006, and October 2008.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.

The Court, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the March 2006, April 2006, and October 2008 correspondences 
in light of the Federal Circuit's decision, the Board finds 
that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant 
notice as to his increased rating claim.

Since one of the issues in this case (entitlement to 
assignment of a higher initial rating for left ankle valgus 
deformity) is a downstream issue from that of service 
connection (for which VCAA letters were duly sent in March 
2006 and April 2006), another VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the 
United States Court of Appeals for Veterans Claims has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the Veteran 
was furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Duty to Assist

VA has obtained private and VA records; assisted the Veteran 
in obtaining evidence; and afforded the Veteran VA 
examinations in August 2006 and May 2007.  The Board notes 
that in October 2007, a request was made to obtain the 
Veteran's social security administration (SSA) records.  
However, the SSA responded by marking the appropriate box 
that the medical records have been destroyed.  The Board 
additionally notes that in an August 2009 letter, the 
Veteran's representative referred to an October 2009 VA 
examination.  Upon review of the evidence, it appears to the 
Board that the representative was actually referring to a 
private examination conducted by James W. Steiner, M.D.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran and his representative have not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

I.  Pes Planus 

The present appeal involves the Veteran's claim that the 
severity of his service-connected bilateral pes planus 
warrants a higher disability rating.  In a statement received 
in May 2006, the Veteran stated that he uses a disability 
cart and that he was told by every medical expert that he 
would be wheelchair-bound in three years because of the 
massive deformity in his left foot.  

To evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7  8 Vet. App. 55 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.   

The Veteran's service-connected bilateral pes planus has been 
rated by the RO under the provisions of Diagnostic Code 
5276.  Under this regulatory provision, a rating of 10 
percent is warranted for moderate acquired flatfoot; weight-
bearing line over or medial to great toe, inward bowing of 
the tendo Achillis, pain on manipulation and use of the feet, 
bilateral.  A rating of 30 percent is warranted for severe 
bilateral acquired flatfoot; objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication for swelling on use, 
characteristic callosities.  A maximum rating of 50 percent 
is warranted for bilateral pronounced acquired flatfoot; 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.72, Diagnostic Code 5276.    

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

A.  Before October 20, 2008

A higher rating of 50 percent before October 20, 2008 is not 
warranted given that VA treatment records and VA examinations 
show an assessment of severe left flatfoot deformity, .  

A May 2006 VA treatment record shows that the Veteran has 
severe flatfoot deformity of the left foot and that an 
Arizona brace was ordered to relieve his symptoms.

The Board notes that May 2006 and August 2006 VA treatment 
records show assessments of severe left flatfoot deformity.  
It was noted on the May 2006 VA treatment record that there 
was no tenderness with palpation.

When the Veteran was afforded a VA examination in August 
2006, he stated that he had a hard time walking and standing 
because of ankle and foot problems.  On a scale of 1 to 10 
(with 10 being the most severe), he rated his pain "7-8".  
Upon physical examination, it was noted that his flat feet 
was worse on the left than the right.  Noted were callosity 
on examination and pain with palpation.  The examiner noted 
very little right foot symptomatology.  

On a May 2007 VA examination, it was noted that there was 
marked left foot pronation, left forefoot and midfoot 
malalignment that were not correctable by manipulation, 
marked displacement of the Achilles tendon not correctable by 
manipulation.  An X-ray study noted left foot pes planus 
deformity, depression of the hindfoot/midfoot articulations, 
planter calcaneal spur, flexion abnormalities of the toes, 
and hypertrophic changes at the base of the first metatarsal 
bone.  Right foot examination noted no evidence of painful 
motion, swelling, tenderness, instability, or atrophy.  There 
was 4/5 strength.  Right foot X-ray study noted multiple 
flexion abnormalities of the phalanges.  

However, the Veteran did not meet the majority of the 
criteria pertaining to both feet that would warrant a 50 
percent rating.  There was no evidence of extreme tenderness 
of plantar surfaces of the feet, or severe spasm of tendo 
Achillis on manipulation of the left foot.  the right foot 
did not demonstrate any of the findings for a 50 percent 
rating (pronounced acquired flatfoot; marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement or severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or 
appliances).

In reaching the above determination, the Board has considered 
additional limitation of function due to factors such as pain 
and weakness per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  The Board finds that, 
although there is evidence of functional loss, those 
manifestations are provided for within the 30 percent 
evaluation.  Accordingly, an increased evaluation on this 
basis is not warranted.

The Board acknowledges the Veteran's statement received in 
April 2007 in which he asserted that a Veteran's feeling (how 
he views himself and how society views him) generated by a 
disability should also be considered.  While the Board is 
sympathetic to the Veteran's situation, the Board is unaware 
of any legal basis for allowing an increased rating for pes 
planus on that basis.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  On VA examination in May 2007, it was 
noted that the Veteran retired from teaching in 1985 due to 
coronary artery disease (CAD)/myocardial infraction (MI).  On 
VA examination in May 2007 specifically for his claim for 
total disability rating based on individual unemployability 
(TDIU) noted that the Veteran's employability would be 
difficult but not impossible.  The VA examiner commented the 
Veteran would need a sedentary position because he could not 
walk very much.  He added that the Veteran would also need a 
position in which he could directly communicate with either 
his employer or customers.  Under these circumstances, the 
Board finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

B.  From October 20, 2008  

James W. Steiner, M.D., noted that the Veteran was seen in 
his office on October 20, 2008, and had pronounced pronation 
and tenderness in both feet with bilateral marked inward 
displacement.  (Emphasis added.)  Dr. Steiner observed that 
the Veteran was markedly tender on the left medial arch.  

Since the Veteran is already receiving the maximum disability 
rating available under Diagnostic Code 5276, a DeLuca 
analysis is not for application.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Left Ankle Valgus Deformity

The present appeal involves the Veteran's claims that the 
severity of his service-connected left ankle valgus deformity 
warrants a higher disability rating.  

In support of his claim, he submitted a May 2006 statement 
from a friend who said that the Veteran's deformed left ankle 
is massive in size and leaves the Veteran feeling 
uncomfortable; and his friend shared that the Veteran's ankle 
has worsened considerably restricting the Veteran's mobility.  
In addition, the Veteran submitted a statement received in 
May 2006 in which he noted that he wore an ankle brace and 
said that he was told by people in the medical profession 
that his ankle will worsen.  The Veteran also submitted a 
statement written in May 2006 in which he noted that he could 
barely walk and had to use a cane for support.  The Veteran 
further noted in statements received in February 2007 and 
April 2007 that he wore a brace.  In the statement received 
in April 2007, the Veteran shared that on one occasion, he 
wore hosiery to control swelling.  
     
Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.    

The Veteran's service-connected left ankle valgus deformity 
has been rated by the RO under the provisions of Diagnostic 
Code 5271.  Under this regulatory provision, a rating of 10 
percent is warranted for moderate limited motion of ankle.  A 
maximum rating of 20 percent is warranted for marked limited 
of motion of ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.   

The Board notes that full range of motion for the ankle is 
from 0 to 20 degrees for dorsiflexion, and from 0 to 45 
degrees plantar flexion.

As noted above, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

A.  Before October 20, 2008

A maximum rating of 20 percent is not for application prior 
to October 2008.  The range of motion of the Veteran's left 
ankle shows only moderate limitation of motion.  

A May 2006 treatment record from Family Medical Center, Ltd. 
shows that the Veteran could walk, but not far.  Further, the 
Veteran was able to exercise 7 days a week on a bike and was 
able to engage in floor exercises.  

When the Veteran was afforded a VA examination in August 
2006, dorsiflexion was to 15 degrees and plantar flexion was 
to 35 degrees.

On VA examination in May 2007, it was noted that there was 
pain with range of motion in the left ankle.

Turning to other applicable Diagnostic Codes, the Board 
acknowledges February 2006 and March 2006 VA treatment 
reports show that the Veteran has severe degenerative joint 
disease.  The Board notes that Diagnostic Code 5003 
specifically addresses degenerative arthritis.  However, 
Diagnostic Code 5003 is not for application since the 
Veteran's limitation of motion is compensable under the 
appropriate Diagnostic Code.  Further, the maximum rating 
allowed if limitation of motion were not compensable would be 
10 percent.

Regarding DeLuca factors, the August 2006 VA examination 
showed "none" upon physical examination even though the 
Veteran reported weakness and pain.

As noted above, the Board acknowledges the Veteran's April 
2007 letter in which he urged the VA to consider a veteran's 
feelings (how a veteran sees himself and how society sees 
him) when making a determination.  Again, while the Board is 
sympathetic to the Veteran's situation, the Board is not 
aware of any legal basis for allowing a higher disability 
rating for left ankle valgus deformity based on perceptions 
felt by a veteran and by members of society.     

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  As noted previously, on VA examination 
in May 2007, it was revealed that the Veteran retired from 
teaching in 1985 due to CAD/MI.  Under these circumstances, 
the Board finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

B.  From October 20, 2008

Dr. Steiner also noted that, on October 20, 2008, the 
Veteran's left ankle deformity showed plantar flexion of 
greater than 30 degrees but less than 40 degrees, and 
dorsiflexion of 10 degrees or less.  It was noted that the 
Veteran had marked limitation of his left ankle motion.

Since the Veteran is already receiving the maximum disability 
rating available under Diagnostic Code 5271, a DeLuca 
analysis is not for application.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Before October 20, 2008, the criteria for entitlement to a 
disability evaluation in excess of 30 percent for the 
Veteran's service-connected bilateral pes planus is not 
warranted.  

From October 20, 2008, the criteria for entitlement to a 
disability evaluation in excess of 50 percent for the 
Veteran's service-connected bilateral pes planus is not 
warranted.  

Before October 20, 2008, the criteria for entitlement to a 
disability evaluation in excess of 10 percent for the 
Veteran's service-connected left ankle valgus deformity is 
not warranted.

From October 20, 2008, the criteria for entitlement to a 
disability evaluation in excess of 20 percent for the 
Veteran's service-connected left ankle valgus deformity is 
not warranted.  The appeal is denied. 



______________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


